DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 36 is objected to because of the following informalities: 
Claim 36 recites “with flexible neck”. This should recite “with a flexible neck” or similar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 in line 8 recites “at least one accelerometer”; lines 5-6 define an array of accelerometers. It is unclear if the “at least one accelerometer” is part of the array or if it is an 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) calculating a central venous pressure from sensed values of pulse height and an incline angle, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the performance of the abstract idea itself uses a processor only for the automation of task, and the recited processor is a wholly generic and commonplace computing element which does no more than provide a technological environment for the execution of the abstract idea (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sensing components (a platform with an array of accelerometers) are well-understood, routine, and conventional sensors recited for the insignificant extrasolution 
The dependent claims also fail to provide anything significantly more, as claims 33-37, 46, and 47 are directed to aspects of the device performing data gathering, claims 38-40, 48-50 are directed to aspects of the abstract idea itself, claims 41-42 and 51 are directed to displaying results (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity), claim 43 is directed to the generic processing components used to automate the abstract idea, and claims 44 and 52 are directed to additional data gathering and an additional abstract idea of distinguishing between pulsations based on sensed data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-34, 38, 40, 42, 43, 45-48, 50 is/are rejected under 35 U.S.C. 103 as being obvious over Cheng (US 2013/0150735) in view of Lamego (US 2013/0046204) and Westbrook (US 2008/0081961).
Regarding claim 32, Cheng discloses an apparatus for determining a central venous pressure of a patient, the apparatus comprising: a platform configured to be applied to the patient's neck over an internal jugular vein of the patient, the platform being of a length so as to be configured to extend from the patient's collarbone to the patient's jawbone, the platform including an array of sensors that are provided at spaced intervals along the length of the platform, each sensor being configured to sense pulsation of the internal jugular vein (paragraphs [0109], [0110], [0113]-[0115], [0117]) and a sensor configured to measure the incline angle of the patient’s neck (paragraph [0116]); and a processor in communication with the sensors, the processor being programmed to determine a pulse height of the patient based upon signals received from the sensors, the processor further being configured to calculate the patient's central venous pressure based upon the determined pulse height and the incline angle of the patient’s neck (paragraph [0111]). Cheng does not disclose the sensors being accelerometers.
Lamego teaches an apparatus for monitoring venous pressure comprising a platform configured to be applied against a patient in an area of interest (element 560), the platform comprising a plurality of accelerometers (paragraphs [0032], [0033]), and a processor in communication with the accelerometers (paragraph [0035]) configured to determine a venous pressure corresponding to movement of the underlying vessel sensed by the accelerometers (paragraph [0039]). It would have been obvious to one of ordinary skill in the art at the time the 
Cheng and Lamego do not explicitly disclose also obtaining the incline angle from one of the accelerometers. Westbrook teaches determining central venous pressure using a plurality of sensors to obtain measurements including using at least one accelerometer to determine an angle of inclination (paragraph [0025]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Cheng and Lamego, and used one of the accelerometers to find the angle of inclination, as taught by Westbrook, in order to allow the measurement to be found using sensors already present in the device.
Regarding claim 33, Cheng further discloses that the platform comprises a flexible patch that is configured to be applied to the patient's neck (paragraph [0079]).  
Regarding claim 34, Cheng further discloses that the flexible patch is coated with an adhesive material configured to adhere to the patient's neck (paragraph [0079]).  
Regarding claim 38, Cheng further discloses that the processor is programmed to determine the pulse height by identifying a highest sensor that senses a jugular vein pulsation that exceeds a preset magnitude and determining the pulse height based upon the highest sensor's position along the length of the platform (paragraph [0109]).
Regarding claim 40, Cheng further discloses that the processor is programmed to calculate the central venous pressure using the following relation: P=5+d*sin Θ, where P is the central venous pressure, d is the pulse height, and Θ is the incline angle (paragraph [0111]).  

Regarding claim 43, Cheng further discloses a main circuit board separate from the platform on which the processor is mounted (element 40).  

Regarding claim 45, Cheng discloses a method for determining a central venous pressure of a patient, the method comprising: positioning an array of sensors on the patient's neck at spaced intervals along the patient's neck over an internal jugular vein from the patient's collarbone to the patient's jawbone and sensing jugular vein pulsations with the sensors (paragraphs [0109], [0110], [0113]-[0115], [0117]); measuring an incline angle of the patient's neck with a sensor (paragraph [0116]); determining with a processor a pulse height of the patient based upon signals received from the sensors and calculating with the processor the patient's central venous pressure based upon the measured incline angle and the determined pulse height (paragraph [0111]). Cheng does not disclose the sensors being accelerometers.
Lamego teaches an apparatus for monitoring venous pressure comprising a platform configured to be applied against a patient in an area of interest (element 560), the platform comprising a plurality of accelerometers (paragraphs [0032], [0033]), and a processor in communication with the accelerometers (paragraph [0035]) configured to determine a venous pressure corresponding to movement of the underlying vessel sensed by the accelerometers (paragraph [0039]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Cheng and used accelerometers as the sensors, as taught by Lamego, because there are a finite number of sensor options to measure a blood 
Cheng and Lamego do not explicitly disclose also obtaining the incline angle from one of the accelerometers. Westbrook teaches determining central venous pressure using a plurality of sensors to obtain measurements including using at least one accelerometer to determine an angle of inclination (paragraph [0025]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Cheng and Lamego, and used one of the accelerometers to find the angle of inclination, as taught by Westbrook, in order to allow the measurement to be found using sensors already present in the device.
  
Regarding claim 46, Cheng further discloses that positioning sensors on the patient's neck comprises applying a platform to the patient's neck, the sensors being provided at spaced intervals along a length of the platform (paragraphs [0079], [0113]-[0115]).  
Regarding claim 47, Cheng further discloses that the platform comprises a flexible patch and wherein applying a platform to the patient's neck comprises applying the patch to the patient's neck using an adhesive material (paragraph [0079]).  
Regarding claim 48, Cheng further discloses that determining a pulse height comprises the processor identifying a highest sensor that senses a jugular vein pulsation that exceeds a preset magnitude and determining the pulse height based upon the highest sensor’s position along the length of the platform (paragraph [0111]).  


Claim 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Lamego, as applied above, and further in view of Groeger (US 4957109).
Regarding claim 35, Lamego teaches the platform having the accelerometers each supported by a corresponding tab (figure 5) and the platform also performing transmission of signals (paragraph [0024]), but does not specifically identify the platform as a circuit board. Groeger teaches a sensing apparatus comprising a plurality of sensors mounted on tabs on a circuit board (column 2, lines 24-33; figure 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the apparatus of Cheng and Lamego using a circuit board as the platform, as taught by Groeger, in order to provide a mechanism for transmission of the signals.
Regarding claims 36 and 37, Lamego’s tabs are each attached to the platform via corresponding necks or wires each having a flexibility which is sufficient to allow each 25 accelerometer to move independently relative to one another (paragraph [0034]),

Claims 39 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Lamego, as applied above, and further in view of Ukawa (US 2012/0253209).
Cheng and Lamego do not disclose subtracting a waveform corresponding to arterial pressure from the pulse height when determining venous pressure. Ukawa teaches subtracting .

Claims 41 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, as modified and applied above, and further in view of Petersen (US 2014/0257060).
Petersen teaches a monitoring device comprising a light associated with a pulse sensor, where the light is configured to illuminate whenever the associated sensor senses a vessel pulsation to visually illustrate the pulsations (paragraph [0025]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Cheng, as modified above, with lights associated with each sensor that illuminate whenever their associated sensors sense a pulse, as taught by Petersen, in order to make it easy for an observer to see the patient’s pulsation pattern and physiological condition.

Claims 44 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, as modified and applied above, and further in view of Khair (US 2015/0018632).
Cheng further discloses that the main circuit board is configured to be separately located from the sensors (figure 3), but does not disclose it being configured to be applied to the patient’s chest and including an electrocardiogram sensor. Lamego further teaches additionally including an electrocardiogram sensor configured to sense electrical activity of the patient’s heart (paragraph [0022]). Khair teaches that electrical activity sensed by an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2016/02786774 to Lisogurski, which also uses ECG to distinguish between arterial and venous pulsations

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791